FOURNET, Chief Justice.
This appeal involves the right of respondent, J. Allen Norris, to hold the office of Mayor of the City of West Monroe, his commission having issued upon appointment by the Governor, on September 8, 1952, to fill an unexpired term of more than one year, and presents for review the identical issues considered and disposed of in the case of State ex rel. Fudickar v. Heard, 223 La. 127, 65 So.2d 112. The views there expressed are controlling here.
For those reasons, the judgment appealed from is affirmed.
MOISE, J., absent.